Case 1:19-m@ocs2 Document 3-1 Filed 12/05 Page 1 of 3

 

U.S. DEPARTMENT OF JUSTICE - DRUG ENFORCEMENT ADMINISTRATION
RECEIPT FOR CASH OR OTHER ITEMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: (Name, Title, Address (including ZIP CODE), if applicable) FILE NO. G-DEP IDENTIFIER
of Pete . a
: . FILE TITLE
2 : of r id
Toe FS rhe * “- ‘ a J
i? fey at
.e O- wo, cr DATE
fis
DIVISION/DISTRIGT OFFICE . / - 3
pe “
Ste” a7 e
Thereby acknowledge receipt of the following described cash or other item(s),
which was given into my custody by the above named individual.
AMOUNT or QUANTITY DESCRIPTION OF ITEM(S) PURPOSE (If Applicable)
' ”
‘ty wae gh 7
+ f * moa 4, aed ft _ *
¥* 7
-
, RECEIVED BY (Signature) NAME AND TITLE (Print or Type)
ca ” / 5
a My ff f) ;
aie “0 (paw oe Lote
‘WITNESSED BY (Signature) / , NAME AND TITLE (Print or Type)’
PYAR, F

 

 

FORM DEA-12 (6-02) Préviolis editions obsolete Electronic Form Version Designed in detForm 5.2 Version

ww ~
U.S. Department of JusteaSe 1:19-mc-00652 Document 3-1 Filed 12/05/19 Page Zot ec. ror prus EVIDENCE}

Drug Enforcement Administration

ACQUISITION OF NONDRUG PROPERTY SEIZURES

    

   
    

 

 

 

 

 

1. Date Prepared: [ 2. Case Number: 3. File Title:
11-20-2019 GC-20-2001 HOPE-WELL PHARMACY HAGERSTOWN, LLC (EXPRESS PHARMACY) HAN3M
5. Group Number: 6. Program Code: 7, Gate taken into DEA 8. Where obtained (Country, City, State)
Group 38 Custody: 11-18-2019 Hagerstown, Maryland
9. Basis: Ix] Evidence 10. Type: 00 Cash or other Monetary
(J Forfeiture CO Recovered Official Advanced Funds, OAF

1 Transfer in from Another Agency/DEA Office
O Temporary Custody

oO Safekeeping

0 Transfer to Another Agency/DEA Office

C1 Property’
oO Title lil-Related
Other (Specify) 2 OVO

* Hazardous materials, including weapons, musi be rendered safe or sanitized prior to submitting to Evidence Custedian. (See AM 66814).

11. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

QO sYes. Attach SSF and enter Asset ID (formerly CATS |D) #:
0 _sNo. Exptain:
Appraised
14, 2
exci # 13. Name and Description of Articles Valuation
Cash Amount

N-1 i BVD containing hard copy scripts $0.00
N-2 1 DVO containing Patient profiles, Patient Rx Summary and Patient Rx detailed $0.00
15. If firearm, enter the following information: | |
Date of NCIC Check: lf stolen, provide Serial Number: Make: Model: Caliber:

NCIC#:

Date of Firearms Trace (Attach results to this document. }: .| Ifnone, explain:
lf applicable, date of Ballistics Check (Attach results to this document):

16. REMARKS:

{Exhibit # N-1 - SSEE #: 5001243803) (Exhibit # N-2 - SSEE #: 5001243804)
17a, Type/Print Name of Special Agent/Task Force Officer/Diversion Investigator: 18a, Type/Print Name of Supervisor:

/s/ Sabrina M Wynn, DI fs/ Niketa G Prince, GS
17b. Signature and Date: 18b. Signature and Daie:

21-26-2019 11-20-2015
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Received from: | ]
Type/Print Name: Signature and Date:

/s/Sabrina M Wynn 11-21-2019
20. Recelved by: | |
Type/Print Name: Signature and Date:

/s/Pamela N Benn 11-21-2019
24. Date Entered into ENEDS/CERTS:11-21-2019 | |
DEA Form 7a (10/07) (Previous editions are obsolete) {il (ill ili | lal {||

14033071

Page 1 of 1
  

U.S. Department of Justis’ 1:19-mc-00652 Document 3-1 Filed 12/05/19 PACE Gor ese FOR DRUG EVIDENCE)

Drug Enforcement Administration

ACQUISITION OF NONDRUG PROPERTY SEIZURES

   

 

 

 

 

 

1. Date Prepared: §2.Case Number: _ 3. File Title: 4. GDEP #:
11-20-2019 GC-20-2001 HOPE-WELL PHARMACY HAGERSTOWN, LLC (EXPRESS PHARMACY) HANIM
§. Group Number: § 6, Program Cade: 7. Date taken into DEA 8. Where obtained (Country, City, State)
Group 38 Custody: 11-18-2619 Hagerstown, Maryland
9. Basis: x] Evidence 10. Type: [J Cash or other Monetary
C] Forfeiture

C7 Transfer in from Another Agency/DEA Office
a Temporary Custody

OD Safekeeping

(CO Transfer to Another Agency/DEA Office

[1] Recovered Official Advanced Funds, OAF
1 Property *

CD Title ii-Related
Other (Specify} 1 Hard Drive

* Hazardous materials, including weapons, must be rendered safe or sanitized prior to submitting to Evidence Custodian, (See AM 6681}.

11. If seized for forfeiture and held as evidence or for safekeeping, was a SSF prepared?

EC] Yes. Attach SSF and enter Asset ID (formerly CATS ID) #:

 

Ono. Explain:

 

 

 

 

 

 

 

iq. Appraised
Exnwit # 13. Name and Description of Articles , aluation
Gash Amount
N-3 1 Hard Drive - Image of pharmacies hard drive/server $0.06
1
15. If firearm, enter the following information: | |
Date of NCIC Check: If stolen, provide Serial Number: Make: Model: Caliber:
NCIC#:

 

 

 

 

 

Date of Firearms Trace (Attach results to this document. }:

.] If none, explain:

 

 

 

\f applicable, date of Ballistics Check (Attach results to this document):

 

 

 

16. REMARKS:
{Exhibit # N-3 - SSEE #: $001287398}

 

17a. Type/Print Name of Special Agent/Task Force Officer/Diversicn Investigator: | .18a. Type/Print Name of Supervisor:

/s/ Sabrina M Wynn, DI
17b. Signature and Date:

/s/ Niketa G Prince, GS
18b. Signature and Date:

 

 

 

 

 

 

11-20-2019 11-20-2015
EVIDENCE CUSTODIAN RECEIPT REPORT

19. Recelved from: | |
Type/Print Name: Signature and Date:
/s/Sabrina M Wynn 11-20-2019
20. Received by: | |
Type/Print Name: Signature and Date:
/s/Pamela N Benn 11-20-2019

 

 

21. Date Entered into ENEDS/CERTS:11-20-2019 |
DEA Form fa (10/07) (Previous editions are obsolete)

nad
UUUUAUI ENT RUN

Page 1 of 1 11033074
